     Case 2:17-cr-00157-JTM-JCW Document 87 Filed 04/29/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                           CRIMINAL ACTION


VERSUS                                             NO: 17-157


MARTHA OJEDA                                       SECTION: “H”(1)



                           ORDER AND REASONS
      Before the Court is Defendant Martha Ojeda’s Petition for Relief under
28 U.S.C. § 2255 (Doc. 68). For the following reasons, the Motion is DENIED.


                                BACKGROUND
      On October 5, 2017, Defendant Martha Ojeda pleaded guilty pursuant to
a plea agreement to one count of transporting a minor across state lines with
the intent to engage in illegal sexual activity in violation of 18 U.S.C. § 2423(f).
She was sentenced on April 12, 2018 to sixty months in prison to be followed
by ten years of supervised release. Immediately after sentencing, the
Government made Defendant’s counsel aware that the victim of her crime, a
15-year-old boy, had been arrested for attempted rape of an older woman and




                                         1
      Case 2:17-cr-00157-JTM-JCW Document 87 Filed 04/29/20 Page 2 of 7



later charged with the state crime of Second Degree Kidnapping. 1 Based on
this information, Defendant now moves for relief from her sentence pursuant
to 28 U.S.C. § 2255 on the basis of a Brady violation and ineffective assistance
of counsel. 2


                                     LEGAL STANDARD
       28 U.S.C. § 2255(a) provides a prisoner with four grounds upon which he
may seek relief from his sentence: (1) “that the sentence was imposed in
violation of the Constitution or laws of the United States;” (2) “that the court
was without jurisdiction to impose such sentence;” (3) “that the sentence was
in excess of the maximum authorized by law;” or (4) that the sentence “is
otherwise subject to collateral attack.” 3 Generally, a claim not raised on direct
appeal may not be raised on collateral review “unless the petitioner shows
cause and prejudice” or actual innocence. 4 The Supreme Court has held,
however, that “failure to raise an ineffective-assistance-of-counsel claim on
direct appeal does not bar the claim from being brought” in a § 2255
proceeding. 5




       1 This information was revealed to defense counsel during casual conversation. The
victim was charged on September 15, 2017 for the August 2017 crime.
       2 Defendant was appointed counsel to assist in the preparation of this motion. Doc. 60.
       3 28 U.S.C. § 2255(a).
       4 Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley v. United States, 523

U.S. 614, 622 (1998).
       5 Massaro, 538 U.S. at 509; see also, e.g., United States v. Johnson, 124 F. App’x 914,

915 (5th Cir. 2005).
                                               2
      Case 2:17-cr-00157-JTM-JCW Document 87 Filed 04/29/20 Page 3 of 7



                               LAW AND ANALYSIS
       Defendant argues that her sentencing was constitutionally deficient
because she was not made aware of the criminal charges against her victim.
Specifically, she claims that the government violated its Brady obligation by
failing to disclose this information. In the alternative, she argues that her
counsel was ineffective in failing to discover this information.
       A. Brady violation
       Defendant argues that the Government violated its Brady obligation by
failing to disclose the charges against her victim prior to sentencing. Pursuant
to Brady v. Maryland, the government is required to disclose favorable
evidence in its possession. 6 Defendant argues that this information would
have provided the Court with “critical context and mitigation for what
occurred” and would have supported an argument for a lesser sentence. 7 The
Government correctly points out, however, that Defendant waived the right to
challenge her sentence collaterally in her plea agreement.
       “A defendant may waive his right to appeal as part of a valid plea
agreement if the waiver is knowing and voluntary.” 8 A waiver is knowing and
voluntary “if the defendant indicates that he read and understood the
agreement and the agreement contains an explicit, unambiguous waiver of
appeal.” 9 The district courts must endeavor to determine whether the




       6 Brady v. Maryland, 373 U.S. 83 (1963); United States v. Stanford, 823 F.3d 814, 841
(5th Cir. 2016).
       7 Doc. 68-1.
       8 United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014).
       9 Id.

                                              3
      Case 2:17-cr-00157-JTM-JCW Document 87 Filed 04/29/20 Page 4 of 7



defendant understands the provisions of the plea agreement waiving his right
to appeal. 10
      Defendant’s plea agreement states in pertinent part that Defendant
“[w]aives and gives up any right to challenge [her] sentence collaterally,
including but not limited to any and all rights which arise under Title 28,
United States Code, Section 2255.” 11 During the colloquy between Defendant
and the Court at her rearraignment, Defendant acknowledged that she
understood that the plea agreement waived her right “to an appeal and to
contest [her] sentence in any post-conviction proceedings except under those
very limited circumstances outlined in the plea agreement.” 12 Defendant was
represented by counsel at the rearraignment. Accordingly, Defendant’s waiver
was knowing and voluntary, and her Brady claim here fits squarely within that
waiver.
      Indeed, Defendant does not argue that her waiver was not knowing,
voluntary, or applicable. Rather, she argues in conclusory fashion that the
waiver is “overly broad and must be construed against the Government.” 13
Defendant does not explain how the waiver is overbroad when it specifically
waives § 2255 collateral challenges to her sentence. Further, while it is true
that “ambiguities in [a plea] agreement are construed against the
government,” Defendant has not pointed out any ambiguity here. 14




      10 Id.
      11 Doc. 29.
      12 Doc. 65 at 10.
      13 Doc. 68.
      14 United States v. Powell, 574 F. App’x 390, 394 (5th Cir. 2014).

                                             4
      Case 2:17-cr-00157-JTM-JCW Document 87 Filed 04/29/20 Page 5 of 7



Accordingly, Defendant’s argument fails, and this Court finds that she has
waived her right to collaterally challenge her sentence. 15
       B. Ineffective Assistance of Counsel
       In the alternative, Defendant alleges that she was deprived of effective
assistance of counsel. The Government does not argue that this claim is
waived. Rather, it argues that Defendant cannot show that she was prejudiced
by her counsel’s failure to discover the charges against her victim.
       “The Sixth Amendment requires effective assistance of counsel at critical
stages of a criminal proceeding,” which includes during sentencing. 16 The
Supreme Court in Strickland v. Washington established a two-part test to
determine when a defendant’s right to effective assistance of counsel has been
violated. 17 “To demonstrate that counsel was constitutionally ineffective, a
defendant must show that [1] counsel’s representation ‘fell below an objective
standard of reasonableness’ and [2] that he was prejudiced as a result.” 18 “To
establish Strickland prejudice a defendant must ‘show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.’” 19
       The Government argues that Defendant cannot show that there is a
reasonable probability that knowledge of the charge against her victim would


       15 Even if Defendant had not waived her right to bring this claim, it would fail for the
reasons stated below. Indeed, “the standard for prejudice under Strickland is “identical to”
the standard for materiality under Brady.” Felder v. Johnson, 180 F.3d 206, 214 (5th Cir.
1999).
       16 Lafler v. Cooper, 566 U.S. 156, 165 (2012) (internal citations omitted).
       17 Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984).
       18 Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (quoting Strickland, 466 U.S. at

688) (emphasis added).
       19 Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694).

                                               5
     Case 2:17-cr-00157-JTM-JCW Document 87 Filed 04/29/20 Page 6 of 7



have altered the sentence that she received. Defendant argues that had her
counsel known about the charge, he could have argued that it suggests that
the victim had “a pattern with older women that, along with the facts that Ms.
Ojeda is a very low functioning adult; her victim made initial contact with her
first; and he initially misrepresented his age, warrants a lesser sentence.” 20
      When the Court sentenced Defendant, it already knew that Defendant
is a low functioning adult, that the victim made initial contact, and that the
victim initially misrepresented his age. 21 Defendant did not, however, allege
that the victim was the aggressor or that he forced her to do anything against
her will. Defendant admitted that she engaged in sexual conduct with the
victim even after she knew his age. 22 She admitted that she traveled from
Texas to Louisiana to engage in sexual conduct with the victim and that she
brought him back to Texas so that they could live together. 23 The fact that the
victim was subsequently arrested for attempting to rape an older woman has
no bearing on these facts and admissions. The argument that Defendant
suggests—that the 15-year-old victim had a “pattern with older women”—does
not mitigate the conduct of Defendant, an adult, and borders on victim
shaming. Further, Defendant does not explain how the victim’s charge would
affect this Court’s analysis of the sentencing factors under 18 U.S.C. § 3553(a)
or the sentencing guideline range. Therefore, Defendant has not demonstrated
a reasonable probability of a lesser sentence, and she cannot succeed on her
claim for ineffective assistance of counsel.

      20 Doc. 68.
      21 Docs. 43, 50, 65.
      22 Factual Basis, Doc. 30.
      23 Id.

                                        6
   Case 2:17-cr-00157-JTM-JCW Document 87 Filed 04/29/20 Page 7 of 7



                           CONCLUSION
    For the foregoing reasons, Defendant’s request for § 2255 relief is
DENIED.


                  New Orleans, Louisiana this 29th day of April, 2020.


                                ____________________________________
                                JANE TRICHE MILAZZO
                                UNITED STATES DISTRICT JUDGE




                                  7
